242 P.2d 615 (1952)
125 Colo. 304
PEOPLE ex rel. ATTORNEY GENERAL of Colorado
v.
NEWER.
No. 16838.
Supreme Court of Colorado, en Banc.
March 24, 1952.
Duke W. Dunbar, Atty. Gen., H. Lawrence Hinkley, Deputy Atty. Gen., Frank A. Wachob, Asst. Atty. Gen., for relator.
Means & Isbill, Robert D. Means, all of Denver, for respondent.
*616 PER CURIAM.
In the matter of the rule herein taken upon the respondent, Wm. G. Newer, to show cause why he should not be punished for contempt for holding himself out as an attorney at law,
The court having considered the complaint of the relator, Attorney General, together with exhibit, and the answer thereto, and it appearing therefrom that the respondent engaged in the practice of law without having been licensed so to do, by drawing a will and accepting compensation for the preparation thereof;
Now, therefore, it is ordered and adjudged by this court that the said Wm. G. Newer, by reason of said unauthorized practice, was, and is, guilty of contempt of the authority of this court.
And it is further ordered that the said Wm. G. Newer be punished for said contempt by paying into the registry of this court a fine of the sum of one hundred dollars ($100), and that he shall within fifteen days from the date hereof pay into the registry of the court said sum of one hundred dollars ($100) or be committed to custody in the county jail of the City and County of Denver without bail for a period of thirty (30) days, or until, within said period of thirty (30) days, the aforesaid fine and costs shall be paid.